Order modified so as to require the plaintiff, as a condition of granting the new trial, to pay all costs of the action already accrued, viz., $778.96 taxed in the last judgment (less costs before notice of trial), and taxed costs of the appeal therefrom to this court and taxable costs already accrued on the appeal to the Court of Appeals, and ten dollars costs of the motion, such costs to be paid within ninety days after service of a copy of this order, with notice of entry; and as so modified the order is affirmed, without costs of this appeal to either party. All concurred, except Kruse, P. J., and Lambert, J., who dissented and voted for reversal of the order and denial of the motion.